Citation Nr: 1647226	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  11-24 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury.

2.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1978 to June 1983.  He also served on active duty for training (ADT) from August 1976 to March 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied service connection for a traumatic brain injury (TBI) and a right ankle disorder.  

In March 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of the hearing is of record.  In August 2014, the Board remanded the case for further development.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  A TBI was not incurred in or aggravated by active service.  

2.  A right ankle disorder was not incurred in or aggravated by active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a TBI are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

2.  The criteria for service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in July 2010.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claims.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

Although an examination or opinion was not obtained in connection with either claim for service connection, the Board finds that VA was not under an obligation to provide one, as such is not necessary to make a decision on either claim, for the reasons discussed below. 

In determining whether the duty to assist requires that a VA medical examination be provided or a medical opinion obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015). 

In this case, the record is absent any evidence of the claimed disorders in service or for many years thereafter.  Aside from the Veteran's bare references to having ankle problems since service, there is no evidence showing a nexus between his disorders and service.  The record does not show that a TBI or right ankle injury was incurred in or aggravated by active service, and the evidence does not indicate that either is associated with service.  Moreover, as will be discussed below, any assertion as to continuity of symptomatology is not deemed credible.  Thus, there is no reasonable possibility that medical opinions would aid in substantiating the claims since they could not provide evidence of past events.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).

In this case, the Veteran asserts that he incurred a TBI and a right ankle injury in service when he fell from the roof of his home.

At a February 1976 service enlistment examination, the Veteran reported a history of a head injury when he was hit on the head with a bat at age 9 but without loss of consciousness or fracture, and a questionable fracture of the right leg at age 4.  Clinical evaluation of the head and lower extremities was normal.  The treatment records show that he fell from the roof of his home onto gravel in April 1983.  He denied loss of consciousness.  He denied any pain other than in his nose.  There were multiple abrasions on the nose and upper lip but no septal deviation.  While there is no report of medical history from his June 1983 separation examination, clinical evaluation of the head and lower extremities was again normal.  

At his March 2014 hearing, the Veteran indicated that he fell about 12 feet and, while he did not lose consciousness, he was told by fellow Marines that he had a glazed look.  He indicated that he incurred injuries to his head and right ankle at that time.  He also indicated that he injured his right ankle during a motorcycle accident prior to separation.  He noted that while he may have injured his head at that time, he was wearing a helmet and focused more on the right ankle which was badly sprained.  He indicated that he has had ankle problems since service.  He indicated memory problems and ankle pain and weakness.  He indicated that medical professionals have attributed his current cognitive symptoms to a post-service stroke.  He indicated that no medical professional has indicated a link between his right ankle problems and service.

Post service, VA medical records show that the Veteran suffered a cerebrovascular accident (stroke) in 2000 and has residual paralysis of the left lower extremity.  They also show questionable memory impairment in March 2003 which the record indicates may also be a residual of the stroke.  They also show complaints of ankle pain but no pertinent diagnosis other than flatfoot, which dates to December 2004.  Private medical records show complaints of ankle pain but no pertinent diagnosis and a burn to the right lower extremity in December 1999.  

Given the above, the record does not show that the Veteran suffered a TBI or right ankle injury in service.  While the service treatment records show that he fell from the roof of a house, they are not indicative of a head or right ankle injury.  They do not show any injuries due to a motorcycle accident.  Thus, the Board finds that the Veteran's TBI and right ankle disorder did not have their onset in active service.  With no evidence of a head injury or any symptoms to indicate an increase in disability during service, the Board also finds that any preexisting TBI due to being hit by a bat at age 9 was not aggravated by active service.  To the extent that the questionable fracture of the right leg at age 4 resulted in any right ankle disorder, with no evidence of an ankle injury or any symptoms to indicate an increase in disability during service, the Board also finds that any preexisting right ankle disorder was not aggravated by active service.  

To the extent post-service medical evidence shows symptoms indicative of a TBI and right ankle disorder, the earliest documentation of such are dated in March 2003 and December 1999 respectively.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Regardless, the Board finds that the Veteran's TBI and right ankle disorder did not have their onset until many years after separation from active service. 

As to whether the claimed disabilities are related to service, the Veteran has not been diagnosed with a TBI and there is no competent medical evidence indicating that he has any residuals of a TBI related to service, to include the documented fall and any motorcycle accident.  Rather, the medical evidence indicates that his cognitive deficits are due to a post-service stroke.  He has not been diagnosed with a right ankle disorder, other than related to a post-service burn to the right lower extremity, and there is no competent medical evidence indicating that he has a right ankle disorder related to service, to include the documented fall and any motorcycle accident.  Thus, the Board finds that any TBI and right ankle disorder that the Veteran may have are not related to active service.  

The Board notes that a lay person is competent to give evidence about observable symptoms such as memory problems and ankle pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent that the Veteran is claiming to have experienced continuous memory problems and right ankle pain since active service, he is not found to be credible.  There is no indication that he complained of any related symptoms during his separation examination and clinical evaluation at that time was normal.  There is no medical evidence of either disorder after discharge until 2003 and 1999 respectively.  Lastly, if he had experienced problems continuously since service, it would be reasonable to expect that he would have filed a disability claim much sooner than in June 2010.  Given the above, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  

The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the record dates the onset of symptoms to after separation from active service and, without objective evidence of a head injury or an injury to the right ankle in service, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of either disability, and no competent medical evidence relates the current disorders to active service.  

In conclusion, service connection for a TBI and a right ankle disorder is not warranted.  As the preponderance of the evidence is against each claim, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a TBI is denied.

Service connection for a right ankle disorder is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


